UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

 

In re
Chapter 11
PORTO RESOURCES, INC.,
Case No. 13-10875 (reg)

Debtor.

DEBTOR'S COMBINED DISCLOSURE STATEMENT AND
PLAN OF REORGANIZATION

Dated: Coram, New York
January 21, 2020

Michael L. Previto,

Attorney for Debtor

150 Motor Parkway, Suite 401
Hauppauge, New York 11788
Tel: (631) 379-0837

 
Porto Resources, L.L.C. (the "Debtor") hereby proposes the following plan of
reorganization (the "Plan”) pursuant to title 11 of the United States Code.

OVERVIEW OF
PLAN

The Debtor owns three properties located at 560 W 173" Street, New York,
New York (a Four Family Townhouse), 517 W 158" Street, New York, New York (A
Townhouse Shell), and a vacant land property in Greenville Orange County, New York
(the “Property”). These properties are the Debtor’s sole significant assets. The Debtor
has entered into a Contract of Sale to sell the Property commonly known as 517 W
158" Street, New York, New York. This Plan contemplates and provides for this sale
pursuant to a Contract of Sale approved by the Court prior to the Confirmation Hearing
and Confirmation Order. The purchase price in the Contract of Sale will be a minimum
of $1,255,000.00. The Sale Proceeds will be distributed in accordance with the terms of
this Plan. The Sale Proceeds should not exceed the total amount of all claims against
the Debtor however provision is made herein for any minor shortfall.

ARTICLE |

DEFINITIONS

Unless the context otherwise requires (i) the following terms shall have the
following meanings when used in this Plan; (ii) any capitalized term that is used in this
Plan and not defined in this Article 1 but that is defined in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning set forth therein; (ili) terms stated in the
singular shall include the plural and vice versa; (iv) pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the neuter; (v)
all section, article and exhibit references in the Plan are to the respective section of,
article of or exhibit to the Plan; (vi) any reference to a contract, instrument, release or
other agreement or document being in a particular form or on particular terms and
conditions, means that such document shall be substantially in such form or
substantially on such terms and conditions except as stated otherwise in the Plan; (vii)
any reference to an existing document or exhibit filed or to be filed means such
document or exhibit, as it may have been or may be amended, modified or
supplemented; (viii) the words "herein", "hereof, "hereto" or "hereunder" and other
words of similar import refer to the Plan in its entirety rather than to only a particular
portion of the Plan; (ix) the rules of construction set forth in section 102 of the
Bankruptcy Code shall govern construction of the Plan; and (x) any reference contained
herein to the Bankruptcy Code, or to any section of the Bankruptcy Code, refers to the
Bankruptcy Code, or such section of the Bankruptcy Code, as it is existing and effective
on the Petition Date, except to the extent, if any, that any post-Petition Date amendment
to the Bankruptcy Code applies retroactively to case filed on the Petition Date.

 
1.1. "Administrative Expense" or "Administrative Claim" means any
cost or expense of administration of this Case, other than Bankruptcy Fees,

allowable under sections 503(b) of the Bankruptcy Code.

1.2. "Allowed" when used with "Claim" or "Administrative Expense" means a
Claim or Administrative Expense against the Debtor that has not been disallowed
pursuant to a Final Order and is not a Disputed Claim and (i) with respect to
which a Proof of Claim or Proof of Administrative Expense Claim has been
timely filed with the clerk of the Bankruptcy Court or, (ii) if no Proof of Claim
has been filed, that has been or hereafter is listed by the Debtor in the Schedules
as liquidated in amount and not disputed or contingent.

1.3. "Allowed Interest" means an Interest in the Debtor that has not been
disallowed and is not a Disputed Interest with respect to which (i) a Proof of
Interest has been timely filed or, (ii) if no Proof of Interest has been timely filed,
that has been or hereafter is listed by the Debtor in the Schedules as liquidated in
amount and not disputed or contingent.

1.4. "Bankruptcy Code” means title 11 of the United States Code, as amended
from time to time and effective as to cases filed on the Petition Date.

1.5. "Bankruptcy Court" means the United States Bankruptcy Court for the
Eastern District of New York.

1.6. "Bankruptcy Fees" mean all fees and charges assessed against the
estate under section 1930 of title 28 of the United States Code.

1.7. "Bankruptcy Rules" mean (i) the Federal Rules of Bankruptcy Procedure, and
(ii) the Local Bankruptcy Rules for the United States Bankruptcy Court for the
Eastern District of New York, in either case, as now in effect or hereinafter
amended.

1.8. "Bar Date" means the date fixed by Order of the Bankruptcy Court by which
a Proof of Claim or Proof of Interest must have been filed.

1.9. "Brokerage Agreement " means the Debtor’s agreement to pay Keller
Williams NYC a success fee upon the Closing of the Contract of Sale and
payment of the price specified therein.

1.10. "Business Day" means any day other than a Saturday, Sunday, or other
day on which commercial banks in New York, New York are authorized or
required by law to close, or other Legal Holiday.

1.11. "Case" means this case under chapter 11 of the Bankruptcy Code
commenced in the Bankruptcy Court on the Petition Date and entitled Porto
Resources, LLC.

 
1.12. "Cash" means, on any Business Day, immediately available funds, in United
States dollars, which may be spent or transferred without restriction no later than
the next Business Day.

1.13. "Claim" means claim as defined in 11 U.S.C. § 101(5).

1.14. "Class" means a category of substantially similar Claims or Interests as
established pursuant to Article 3 of the Plan.

1.15. "Closing" means the closing of the Contract of Sale of the Property at
which point title to the Property will be transferred in accordance with the
Confirmation Order anda deed effectuating such transfer has been executed,
delivered and recorded in the Register's Office.

1.16. "Confirmation" or "Confirmation Date" means the date on which the
Confirmation Order is entered.

1.17. "Confirmation Hearing Date" means the date the Court holds the
Confirmation Hearing

1.18. "Confirmation Order" means an Order confirming this Plan pursuant to
section 1129 of the Bankruptcy Code and approving the sale of the Property
pursuant to the Contract of Sale.
1.19. “Contract of Sale” means the contract dated January 14, 2020 between
the Debtor and Harlem Heights Holdings, LLC pursuant to which the Debtor
contracted to sell the Property.
1.20. "Creditor" means a holder of an Allowed Claim.
1.21. "Debtor" means Porto Resources, LLC.
1.22. "Deed" means the deed as defined in Article 7 of the Plan.
1.23. OMITTED
1.24. "Disbursing Agent" means Debtor's Chapter 11 counsel.
1.25. "Disputed Claim" means

(a) any Claim that is listed in the Schedules as disputed,
contingent or unliquidated or with respect to which no Proof of Claim

has been filed;

(b) any Claim (including an Administrative Expense), or portion thereof,
that has not been disallowed and with respect to which an objection to the

 
allowance thereof, in whole or in part, has been interposed within the applicable
period of limitation fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules
or the Bankruptcy Court, to the extent that any such objection has not been resolved
by a Final Order;

(c) Until the earlier of (i) the filing of an objection to a Proof of Claim or
(ii) the last date to file objections to Claims as established by the Plan or by Final
Order, a Claim represented by a Proof of Claim shall be deemed to be a Disputed
Claim in its entirety if, (A) the amount specified in the Proof of Claim exceeds the
amount of any corresponding Claim listed in the Schedules; (B) any corresponding
Claim listed in the Schedules has been scheduled as disputed, contingent or
unliquidated; or (C) no corresponding Claim has been listed in the Schedules.

1.26. "Effective Date" means the date of the Closing.
1.27. "Equity Interests" means any and all equity interests in and to the Debtor.

1.28. "Equity Interest Holder" means the holder of an Allowed equity interest
in the Debtor.

1.29. "Estate" means the estate created on the Petition Date pursuant to section
541 of the Bankruptcy Code.

1.30. "Executory Contract" means an executory contract within the meaning of
section 365 of the Bankruptcy Code.

1.31. "Final Order" means an order which is: (i) not subject to a pending appeal;
(ii) no longer appealable, or if appealed, affirmed on appeal with no further
appeals possible or, (iii) in the case of the Confirmation Order, which has not been
stayed.

1.32. "Legal Holiday" means a Legal Holiday as that term is defined in Bankruptcy
Rule 9006(a).

1.33. "Lien" means a charge, hold, claim, or encumbrance upon the Property.

1.34. “Mortgage” means that certain Mortgage and Security Agreement dated
February 14, 2006 between BDP Bank or its successor Sunkyung. and the Debtor,
which has been assigned by BPD and is currently held by Sunkyung.

1.35. "Order" means an order of the Bankruptcy Court.

1.36. "Petition Date” means March 26, 2014, the date on which this Case

was commenced by the filing of a voluntary petition for relief under
chapter 11 of the Bankruptcy Code by the Debtor.

 
1.37. "Plan" means this Plan of Reorganization, as it may be amended,
supplemented or modified from time to time, including any exhibits or schedules
annexed hereto or required to be filed with the Bankruptcy Court pursuant
hereto.

1.38. "Priority Tax Claim" means an Allowed Claim of a Governmental Unit of
the kind specified in section 507(a)(8) of the Bankruptcy Code.

1.39. "Professional" means all professionals employed by the Debtor or a
Committee under section 327 of the Bankruptcy Code.

1.40. "Professionals' Fees" means compensation for services rendered, and
reimbursement of expenses incurred, by Professionals, as awarded by Final
Order f 0 1 lowing application, in accordance with sections 330 and 331 of the

Bankruptcy Code.

1.41. "Proof of Claim" means a proof of Claim filed pursuant to section 501
of the Bankruptcy Code and applicable Bankruptcy Rules.

1.42. "Proof of Interest" means a proof of an Interest filed pursuant to section 501
of the Bankruptey Code and applicable Bankruptcy Rules.

1.43. "Property" means the property owned by the Debtor known as 517 W
158" Street, New York, New York, unless this plan specifically refers to either
of the Debtor’s other two properties.

1.44. “Purchaser” means Harlem Heights Holdings, LLC.

1.45. "Register's Office" means the Office of the New York City Register, New
York County.

1.46. “Rejection Claim” means a claim filed by a party to an Executory Contract
which seeks damages on account of the rejection of the contract.

1.47. “Sale Proceeds” means the proceeds of the Contract of Sale for the property
known as 517 W 158" Street, New York, New York.

1.48. "Schedules" mean the schedules of assets and liabilities and the Statement of
Financial Affairs filed by the Debtor with the Bankruptcy Court in accordance
with section 521 (1) of the Bankruptcy Code and Rule 1007 of the Bankruptcy
Rules and any amendments thereto.

1.49. "Secured Claim" means an Allowed Claim, including all amounts, if any,
allowed pursuant to section 506(b) of the Bankruptcy Code, to the extent that it
is secured by a Lien on property in which the Estate has an interest or that is
subject to set-off under section 553 of the Bankruptcy Code, to the extent of the

 
value of the Claim holder’s interest in the Estate's interest in such property or to
the extent of the amount subject to set-off, as applicable, as determined pursuant
to section 506(a) of the Bankruptcy Code.

1.50. “Secured Lender” refers to Sunkyung, LLC.

1.51. "Transfer Taxes" means any and all stamp taxes or similar taxes by
the State or City of New York with respect to the transfer of the Debtor’s
real property at 517 W. 158" Street, New York, New York.

1.52. "Unsecured Claim" means an Allowed Claim, including any
Deficiency Claim, that is not an Administrative Claim, a Bankruptcy
Fee, a Priority Tax Claim, or a Secured Claim that has been modified
to an unsecured claim.

1.53. "Unexpired Lease" means an unexpired lease within the
meaning of section 365 of the Bankruptcy Code.

ARTICLESZ
TREATMENT OF UNCLASSIFIED CLAIM

Pursuant to section 1123(a)(1) of the Bankruptey Code, the Plan does not
classify Administrative Claims which consist of Professional’s Fees and Bankruptcy
Fees.

7.1. Professionals' Compensation and Reimbursement. All Professionals shall file
final applications for approval of compensation and reimbursement of reasonable
and necessary expenses pursuant to section 330 of the Bankruptcy Code no later
than 30 days following the Effective Date. All applications remain subject to
Bankruptcy Court approval and shall be paid out of the Sale Proceeds or pursuant
to this Plan if said sale is not be itself sufficient. The Debtor estimates
Professional Fees of $25,000.00 exclusive of Broker success fees in the sale of
the property.

2.2. Priority Tax Claims. All outstanding real estate taxes and liens shall be paid
from the Sale Proceeds at Closing. The Debtor estimates tax claims as having
been satisfied through the Receiver, Robert Brill, during the pendency of this
action.

2.3. Bankruptcy Fees. All fees and charges incurred by the Debtor under

section 1930 of title 28 of the United States Code through the Effective Date shall
be paid from the Sale Proceeds. The Debtor estimates Bankruptcy Fees of less
than $6,500.

 
ARTICLE 3
CLASSIFICATION OF CLAIMS AND INTERESTS

Except as may otherwise be provided in Article 2, Allowed Claims and
Allowed Interests are classified as set forth in this Article 3. A Claim or Interest
is in a particular Class designated herein only to the extent such Claim or Interest
(i) fits within the description of such Class and is in such other and different
Class or Classes to the extent that the remainder thereof fits within the
description of such other Class or Classes and (ii) has not been paid, released or
otherwise satisfied prior to the Effective Date.

3.1. Unimpaired Class 1-Allowed Secured Claim. Class 1 consists of the
Secured Claim held by Sunkyung, which is secured by a Lien against the
Properties located at 517 W 158" Street, New York, New York and the City of
New York, Department of Housing Preservation and Development, with respect
to approximately $21,000.00 Environmental Control Board liens.

3.2. Unimpaired Class 2 - Unsecured Claims. Class 2 consists of all
Unsecured Claims. There is one disputed property filed unsecured claim, held by
Robert Gummernick.

3.3. Unimpaired Class 3 - Equity Interests. Class 3 consists of all Equity
Interests. Presently, Joseph Porto is the lone equity interest holder.

ARTICLE 4
TREATMENT OF CLAIMS AND INTERESTS

Allowed Claims in Classes I and 2 and Allowed Interests in Class 3
are not impaired and shall receive the following treatment under the Plan in
full satisfaction, release and discharge thereof.

4.1. Class 1- Allowed Secured Claim. The Secured Creditor,
Sunkyung, shall receive payment from the Sale Proceeds in exchange for
its Mortgage and claim to the Purchaser or its designee. The amount of the
payment shall be as fixed by the Bankruptcy Court or as consented to by
the Debtor and the Secured Lender. The Debtor estimates such claim as
less than $115,000.00, upon proper liquidation by the sale, which should be
paid in full.

4.2. An additional secured claim of approximately $21,000.00 is held by
the City of New York for Environmental Control Board.

4.3. It is believed that $14,000.00 exists on the property to be sold, subject
to review of the Purchaser’s Title Report.

 
